                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

U.S. BANK NATIONAL                   :              CASE NO. 2:19-cv-11553
ASSOCIATION, AS TRUSTEE FOR          :
VELOCITY COMMERCIAL                  :
CAPITAL LOAN TRUST 2018-2,           :              (Judge Terrence G. Berg)
                                     :
                          Plaintiff, :
                                     :              (Mag. Mona K. Majzoub)
vs.                                  :
                                     :
THE AGENCY REALTY                    :
EXECUTIVES, LLC, et al.,             :
                                     :
                         Defendants. :


                               ORDER APPOINTING RECEIVER

             This matter is before the Court on the Motion of Plaintiff U.S. Bank National

Association, as Trustee for Velocity Commercial Capital Loan Trust 2018-2 (the “Plaintiff”) to

Appoint Receiver (the “Motion”). The Court has reviewed the pleadings. Based upon the

pleadings and the evidence, the Court finds the Motion well-taken and the same is GRANTED.

             It is therefore ORDERED, ADJUDGED, and DECREED as follows:

1.           Appointment of Receiver.

             1.1   PRODIGY PROPERTIES [by and through its Manager Jeff Lane] (the

“Receiver”) hereby is appointed receiver of the Receivership Property (as defined below),

effective upon the Receiver posting a bond as required below and filing an oath in the form

attached to this Order as Exhibit B (the “Effective Date”). The Receiver’s duty to act as receiver

is subject to the terms of this Order.



03643467-1
          1.2    As of the Effective Date, the Receiver is authorized and directed to take

immediate possession and full control of the Receivership Property, to the exclusion of

Defendant The Agency Realty Executives, LLC (the “Borrower”) and to take such other actions

as the Receiver deems reasonable and appropriate to take possession of, to exercise full control

over, to prevent waste, and to preserve, manage, secure, and safeguard the Receivership

Property. The Borrower shall have neither possession nor control of, nor any right to Income (as

defined below) derived from, the Receivership Property.

          1.3    The Receiver shall take possession of and receive from all depositories, banks,

brokerages, and otherwise (collectively, “Financial Institutions”), any money on deposit in all

such Financial Institutions belonging to or arising from the operation of the Receivership

Property, whether such funds be in accounts titled in the name of the entity or not. All Financial

Institutions are directed to deliver such deposits to the Receiver and such records as the Receiver

may reasonably request with respect to such accounts.         The Receiver may indemnify the

Financial Institution upon whom such demand is made, and is empowered to open or close any

such accounts.

          1.4    The Borrower and all of its employees, agents, and representatives are ordered to

cooperate with the Receiver in the transition of the management of the Receivership Property to

the Receiver and on the Effective Date turn over to the Receiver all of the following pertaining to

the Receivership Property:

                 (a)    All keys.
                 (b)    Year-end 2017 operating statements, year-end 2018 operating statements,
                        and year-to-date 2019 operating statements.
                 (c)    All on-site employee payroll records and employee files and applications.
 03643467-1                                        2
             (d)   An inventory of all equipment, furniture, vehicles, and supplies.
             (e)   All information about customers, current orders, and accounts receivable.
             (f)   All existing service contracts.
             (g)   All pending bids for contractor work.
             (h)   All insurance policies on the Receivership Property and their terms.
             (i)   Information regarding all insurance claims submitted in the past three (3)
                   years.
             (j)   Site plans, specifications, floor plans, drawings, measurements, etc.
             (k)   Documents identifying and summarizing all pending litigation (excluding
                   this action).
             (l)   All documents, books, records and computer files, computer equipment,
                   software, management files, equipment, furniture, supplies, and all
                   passwords needed to access all software and computer files, and e-mail
                   accounts maintained by the Borrower both at the offices of the Borrower
                   and off-site including, but not limited to, all records concerning the
                   Income, and the operation and management of the businesses of the
                   Borrower.
             (m)   All documents containing formulas, trade secrets, methods, and processes
                   necessary to the manufacturing of any products made by the Borrower.
             (n)   All documents reflecting payables and vendor information.
             (o)   All information concerning real estate taxes and personal property taxes.
             (p)   A list of all utilities and utility accounts.
             (q)   All leases including all communication/correspondence files.
             (r)   Documents pertaining to all pending new leases/renewals.
             (s)   A current rent roll including, but not limited to, lease start and end dates.
             (t)   Tenant contact names and telephone numbers.
             (u)   The occupant ledgers.
             (v)   All security deposits, security deposit accounts, and an accounting for all
                   security deposits.
             (w)   The petty cash, if any.
             (x)   A current aged accounts receivable/delinquency report.
             (y)   An aged listing of all trade payables and other payables.
             (z)   A list of all historical operating expenses for the Property.

03643467-1                                       3
                (aa)   Such other records pertaining to the management of the Receivership as
                       may be reasonably requested by the Receiver.

          1.5   The Borrower is under a continuing obligation to turn over all items listed in

Section 1.4 after the Effective Date.

          1.6   The Borrower and its employees, officers, members, and directors are prohibited

from removing any personal property belonging to the Borrower, or diverting any Income.

          1.7   The Borrower shall fully cooperate with the Receiver in adding the Receiver and

the Plaintiff as additional insureds and Plaintiff as the loss payee on all insurance relating to the

operation and management of the Receivership Property including, but not limited to, fire,

extended coverage, auto and van coverage, property damage, liability, fidelity, errors and

omissions, and workers compensation, and modifying the policies if deemed appropriate by the

Receiver. The Borrower and its employees, agents and representatives are prohibited from

canceling, reducing, or modifying any and all insurance coverage in existence with respect to the

Receivership Property.

2.        Receiver’s Duties and Authority.

          2.1   The Receiver shall be vested with the following authority, powers, and duties:

                (a)    To maintain, secure, manage, operate, repair, and preserve the
                       Receivership Property in such condition as may be deemed advisable by
                       the Receiver in its reasonable discretion.
                (b)    To change any and all locks to the Receivership Property and limit access
                       to some or all of the Receivership Property as the Receiver deems
                       appropriate.
                (c)    To assume control over the Receivership Property and to collect and
                       receive all Income.
                (d)    To make routine repairs and incidental alterations to the Receivership
                       Property, as may be necessary, including, but not limited to, electrical,
 03643467-1                                        4
                   plumbing, carpentry, masonry, and any other routine repairs or incidental
                   alterations as may be required in the course of the ordinary maintenance
                   and repair of the Receivership Property.
             (e)   To take such action as deemed appropriate in the Receiver’s discretion to
                   comply with any orders or notices of violation affecting the Receivership
                   Property issued by any federal, state, county, or municipal authority
                   having jurisdiction thereof.
             (f)   To prepare and maintain complete books, records, and financial reports of
                   the Receivership Property in a form acceptable to the Court.
             (g)   To allow the Plaintiff, its counsel and appraisers and other independent
                   third party consultants engaged by the Plaintiff access to the Receivership
                   Property at all reasonable times to inspect the Receivership Property and
                   all books and records, and to cooperate with the Plaintiff, its counsel,
                   appraisers, and other independent third-party consultants to evaluate the
                   Receivership Property.
             (h)   To retain, hire, or discharge employees of the Borrower (none of whom
                   are, or shall be deemed to be, employees of the Plaintiff or the Receiver).
             (i)   To establish pay rates for any employees, officers, or directors of the
                   Borrower.
             (j)   To review existing worker’s compensation, disability, general liability,
                   and “all risks” hazard insurance and to retain, modify, or purchase such
                   insurance, and name the Plaintiff and the Receiver as additional insureds,
                   as the Receiver deems appropriate for the Receivership Property’s
                   preservation and protection.
             (k)   To open and maintain a separate account with a federally insured banking
                   institution or savings association with offices in this State from which the
                   Receiver shall disburse all authorized payments as provided in this Order.
                   The Receiver may use the Borrower’s tax identification number to open
                   the account. All funds received by the Receiver pertaining to the
                   Receivership Property shall be held in trust in said account, and shall not
                   be comingled with other funds collected by the Receiver for its own
                   account or as an agent for others, until disbursed as provided by this
                   Order.
             (l)   To receive and endorse checks pertaining to the Receivership Property
                   either in the Receiver’s name or in the Borrower’s name.
             (m)   To pay all appropriate real estate taxes, personal property taxes, and any
                   other taxes or assessments against the Receivership Property, if the
                   Receiver deems appropriate in its discretion. Neither the Receiver nor the

03643467-1                                    5
                   Receivership Property shall be liable for any income or commercial
                   activity tax owed by the Borrower.
             (n)   To prepare and file any tax returns necessary to the operation of the
                   Receivership Property as may be required by law. The Receiver shall not
                   be responsible for the preparation and filing of any tax returns for the
                   Borrower or its affiliates, (including income, personal property,
                   commercial activity, gross receipts, sales and use, or other tax returns)
                   other than to reasonably cooperate in providing the Borrower with
                   information in the Receiver’s possession that may be reasonably necessary
                   for the Borrower or its affiliates to prepare and file its returns. The
                   Borrower shall provide to the Receiver any information needed to file any
                   tax returns for the Receivership Property.
             (o)   To operate the Receivership Property under any existing name or trade
                   name (or a new name, if the Receiver deems it appropriate to do so).
             (p)   To determine as soon as reasonably possible and report to the Court
                   whether any Income previously received by the Borrower has been used
                   for purposes other than for the maintenance, management, and expenses of
                   the Receivership Property.
             (q)   To open and review mail directed to the Borrower and its representatives
                   pertaining to the Receivership Property. The Receiver may also take
                   exclusive possession and control, by demand to the U.S. Postal Service in
                   the name of the Receivership, of any postal boxes that are or were being
                   used by the Borrower for the receipt of income or other mail pertaining to
                   the Receivership Property.
             (r)   To seek assistance of law enforcement officials as necessary to preserve
                   the peace and protect the Receivership Property.
             (s)   To employ attorneys, accountants, agents, and other professionals as the
                   Receiver may from time to time deem appropriate and on such terms and
                   conditions as the Receiver deems appropriate. The Receiver is
                   specifically authorized to retain the law firm of Robbins Kelly Patterson &
                   Tucker to represent it in any legal matters related to the Receivership.
             (t)   To initiate, prosecute, defend, compromise, adjust, intervene in, or become
                   party to such actions or proceedings in state or federal court as may, in its
                   opinion and discretion, be necessary or proper for the protection,
                   maintenance and preservation of the Receivership Property or carrying out
                   the terms of this Order.
             (u)   To execute, cancel, or modify lease agreements or extensions of leases.
             (v)   To reject any leases or unexpired contracts of the Borrower that are
                   burdensome on the Receivership Property.
03643467-1                                     6
                (w)    To enforce any valid covenant of any existing lease.
                (x)    To take any and all actions not specifically enumerated herein that are, in
                       the Receiver’s judgment, necessary to properly and adequately manage,
                       control, operate, maintain, and protect the Receivership Property.

3.        Receiver’s Authority Subject to Approval.

          3.1   In carrying out the duties contained in this Order, the Receiver is authorized upon

Approval, but is not required:

                (a)    To execute, cancel, modify, renegotiate or abrogate all service,
                       maintenance, or other contracts relating to the operations of the
                       Receivership Property, but subject to Approval for contracts in excess of
                       $5,000. All such contracts are to be terminated upon a sale or disposition
                       of the Receivership Property or termination of the Receivership.
                (b)    To engage contractors and skilled trades on a competitive bid basis to
                       maintain the Receivership Property, and to execute such contracts for such
                       purposes as the Receiver deems appropriate, if the aggregate amount will
                       exceed $5,000, but without Approval for a life-threatening or other health
                       or safety emergency.
                (c)    To borrow funds for purposes relating to the operation of the Receivership
                       Property. The Receiver shall not borrow funds without first providing the
                       Plaintiff, by advance written notice, a reasonable opportunity to elect to
                       advance funds required by the Receiver.
                (d)    To contest, protest, or appeal any ad valorem tax or assessment, real estate
                       tax, personal property tax, or other tax or assessment pertaining to the
                       Receivership Property. (Any refund or reimbursement of taxes, whether
                       paid by the Receiver or the Borrower, shall be deemed “Income” to be
                       applied as provided herein.)
4.        Sale of Receivership Property.

          4.1   The Receiver is authorized, and the Court appoints the Receiver as the Borrower’s

attorney-in-fact, to market for sale all or any portion of the Receivership Property on behalf of,

and in the name of, the Borrower, subject to the following conditions precedent:

                (a)    The Receivership Property has not been sold at a foreclosure sale.


 03643467-1                                        7
                 (b)    The sale shall be commercially reasonable to a bona fide third-party
                        purchaser as determined by the Receiver in its reasonable business
                        judgment.
                 (c)    No sale shall be made to the Receiver, or to any person or entity with a
                        beneficial interest in the Receiver, or to any person or entity in which the
                        Receiver has a beneficial interest.
                 (d)    All real estate taxes shall be current at the time of the sale or shall be
                        brought current with the sale proceeds.
                 (e)    The other terms and conditions of the sale shall be appropriate in the
                        reasonable business judgment of the Receiver.
                 (f)    The final sale of the Receivership Property shall be subject to the final
                        approval of the Court and all appropriate statutes.
           4.2   The Receiver and the Receivership Property shall not be bound by any existing

brokerage or listing agreement affecting the Receivership Property. The Receiver is specifically

authorized to retain the brokerage arm of Prodigy Properties as the broker and listing agent for the

listing, marketing, and sale of the Property. The Borrower is enjoined from retaining a brokerage

firm for the Receivership Property or otherwise interfering with the Receiver’s retention of a

brokerage firm for the Receivership Property.

           4.3   Subject to sections 4.1 and 4.2, the Receiver has the authority with respect to the

sale of Receivership Property to do and perform all and every act desirable, proper, or necessary

with respect to the Receivership Property including, without limitation, the authority to execute

and deliver deeds of conveyance, bills of sale, any mortgage loan assumption and/or modification

agreement, the closing statement, and all other documents necessary or desirable in connection

with the sale of the Receivership Property, all on behalf of and in the name of the Borrower.

           4.4   The Receiver is authorized to and shall retain three disinterested real estate

brokers or agents licensed by the State of Michigan to generate broker opinions of value for the


  03643467-1                                         8
Receivership Property. These broker opinions of value shall satisfy any appraisal requirement

under any applicable statutes.

5.        Extent of Receiver’s Authority.

          5.1    Although the Receiver shall have possession and control of the Receivership

Property, the Receiver shall not take title to the Receivership Property. Title to the Receivership

Property shall remain in the name of Borrower (other than Income and other Receivership

Property distributed to the Plaintiff as provided in this Order), unless foreclosed upon by the

Plaintiff or sold by the Receiver as provided above, in which cases title to the Receivership

Property will remain in the name of the Borrower until the delivery of a judicial deed or the deed

from the Receiver, as the case may be.

          5.2    Without limiting or expanding the foregoing, the Receiver is authorized to

exercise all powers generally available and shall be subject to all the duties of a receiver under

the laws of the United States and the State of Michigan that may be incidental to the

management of the Receivership Property as described in this Order. The Receiver shall have

any additional powers that are provided by law and that the Court may from time to time direct

or confer.

          5.3   The Receiver shall, during the pendency of this action, have the right to apply to

this Court for further instructions or directions.

          5.4   The authority granted to the Receiver is self-executing, unless the action requires

Approval. The Receiver is authorized to act on behalf of, and in Borrower’s name (or the




 03643467-1                                          9
Receiver’s name), as the Receiver deems appropriate without further order of this Court and

without personal recourse against the Receiver (subject to the General Provisions).

          5.5   The Receiver is authorized to accept advances from the Plaintiff for operating

expenses, working capital, or improvements. All advances to the Receiver by the Plaintiff for

the benefit of the Receivership Property, including any advances for working capital or

improvements, and any other costs and expenses incurred by the Receiver under this Order, shall

be deemed protective future advances under the Borrower’s mortgage and security agreements

with the Plaintiff. Any such protective future advances shall be fully secured by the Plaintiff’s

priority liens and security interests against the Receivership Property. Without derogating from

the foregoing, any and all funds advanced by the Plaintiff to the Receiver pursuant to this Order

shall: (a) be deemed made pursuant to contract; (b) be added to the amount of the indebtedness

owed, jointly and severally, by the Borrower to the Plaintiff; (c) be deemed secured by the liens

and security interests in favor of the Plaintiff on the Receivership Property to the same extent and

with same priority as the other indebtedness secured by all existing liens and security interests in

favor of the Plaintiff; and (d) accrue interest at the highest rate chargeable against the Borrower

under any existing loan between the Borrower and the Plaintiff. All such funds advanced,

including interest on advances, shall be deemed a prior lien before the repayment of any and all

other claims against the Receivership Property (except for taxes and assessments having first

priority as a matter of law) or proceeds of either of them. The Receiver is authorized to issue

receivership certificate(s) to secure any such protective future advances by the Plaintiff, but

subject to Approval. Notwithstanding the foregoing, the Plaintiff shall have the right to loan


 03643467-1                                       10
funds to the Receiver, as receiver, on terms which are different that the terms under any existing

loan between the Borrower and the Plaintiff. Nothing in this section shall be construed to require

the Plaintiff to advance or loan funds to the Receiver for any reason.

6.        Receivership Property and Income.

          6.1   “Receivership Property” means and includes:

                (a)    The “Mortgaged Property”, as described in the attached Exhibit A.
                (b)    All tangible and intangible personal property located at or related to the
                       Mortgaged Property.
                (c)    All Income.
                (d)    All permits, licenses, leases, other contracts, and other intangible property
                       pertaining to the operation of the Mortgaged Property.
                (e)    All trade names, trademarks, and intellectual property owned or used by
                       the Borrower pertaining to the operation of the Mortgaged Property.
                (f)    Any refund or reimbursement of taxes, whether for taxes paid by the
                       Receiver or the Borrower, and whether pertaining to any tax period before
                       or after the entry of this order, and the right to institute or continue any
                       contest, protest, or appeal of any ad valorem tax or assessment, real estate
                       tax, personal property tax, or other tax or assessment pertaining to the
                       Mortgaged Property.
                (g)    Any fixtures, trade fixtures, and tenant improvements or every kind or
                       nature located in or upon or attached to, or used or intended to be used in
                       connection with the operation of the Mortgaged Property and any
                       buildings, structures, or improvements located on the Mortgaged Property
                       (to the full extent of the Borrower’s interest in such).
                (h)    All permits, licenses, deposits (including earnest money deposits), other
                       contracts, and other intangible property pertaining to the Mortgaged
                       Property and the operations of the Mortgaged Property.
                (i)    All other property, estate, right, title, and interest as described in the
                       mortgage, assignment of rents, promissory note, and other loan
                       documents.
                (j)    All books, records, accounts, and documents that in any way relate to the
                       Receivership Property or Income.


 03643467-1                                       11
           6.2   The term “Income” means, collectively, all cash, cash on hand, checks, cash

equivalents, credit card receipts, demand deposit accounts, bank accounts, cash management or

other financial accounts, bank or other deposits, and all other cash collateral (all whether now

existing or later arising); current and past-due earnings, revenues, issues and profits, accounts,

and accounts receivable (all whether unpaid, accrued, due, or to become due); all claims to

issues, profits, income, cash collateral, and all other gross income derived from the business

operations of the Borrower related to the Receivership Property, regardless of whether earned

before or after entry of this Order.

           6.3   Income shall be applied as follows (but subject to the lien rights granted to the

Plaintiff):

                 (a)    To the Receiver’s approved fees and expenses;
                 (b)    To the current post-receivership operating expenses including, but not
                        limited to, any employee payroll expenses, any real estate taxes, and any
                        other taxes arising from normal business operations incurred during the
                        Receivership. The Receiver shall not make disbursements of more than
                        $5,000.00 toward post-receivership operating expenses without Approval
                        except for life-threatening or other health or safety issues;
                 (c)    To the repayment of any receivership certificate securing any protective
                        advances made by the Plaintiff to the Receiver;
                 (d)    To the balance due to the Plaintiff until paid in full; and
                 (e)    Any surplus to be held pending further order of the Court.


           6.4   The Receiver may make interim distributions of Income to the Plaintiff after

payment of current operating expenses, if the Receiver’s “cash on hand” exceeds $10,000.00 and

if he otherwise deems appropriate in his discretion.




  03643467-1                                        12
7.        Property Management Company.

          7.1    The Receiver and the Receivership Property shall not be bound by any existing

property management agreement affecting the Receivership Property.               The Receiver is

specifically authorized to retain the property management arm of Prodigy Properties to manage

the Receivership Property under the compensation terms set forth in Exhibit C. The Borrower is

enjoined from retaining a management firm for the Receivership Property or from otherwise

interfering with the Receiver’s retention of a management firm for the Receivership Property.

8.        Utility Accounts.

          8.1    The Receiver and the Receivership Property shall not be liable for the payment of

utility charges of any kind (including, but not limited to, gas, electric, water, telephone, cable

television, and satellite) incurred prior to the date of this Order.

          8.2    Utility companies providing service to the Receivership Property shall, upon

request by the Receiver, start new accounts in the name of the Receiver, as receiver for the

Receivership Property, at a zero balance.

          8.3    Any individual or entity receiving a copy of this Order is hereby enjoined and

restrained from discontinuing service to the Receiver or the Receivership Property based upon

non-payment of such utilities prior to the date of this Order and from attempting to collect utility

charges from the Receiver pre-dating the date of this Order.

          8.4    Each utility company or entity providing service to the Receivership Property

shall forthwith transfer any deposits which it holds to the exclusive control of the Receiver and




 03643467-1                                         13
shall be prohibited from demanding that the Receiver deposit additional funds in advance to

maintain or secure such service.

9.        Receiver Compensation, Reports, Accounting, and Bond.

          9.1   The Receiver shall be compensated as set forth in Exhibit C. The Receiver is

authorized to pay its compensation and all ordinary and reasonable fees, costs, and expenses of

the Receivership, including legal fees and expenses, as they become due.

          9.2   The Receiver’s Reports (as defined below) shall include an itemized statement

setting forth the compensation paid to the Receiver for the services rendered and costs incurred

by it as receiver during the preceding three months, reflecting the dates of service, time spent,

and the nature of the services rendered and costs incurred. Unless any party entitled to receive

said Receiver’s Report as provided in Section 9.7 files with the Court and serves on the Receiver

and all other parties an objection to said Receiver’s Report within ten (10) days following service

of the Receiver’s Report, the compensation set forth in the Receiver’s Report shall be approved,

subject to the Court’s review of all compensation paid to the Receiver in connection with the

Court’s review and approval of the Receiver’s final accounting.

          9.3   The Receiver’s compensation shall be paid: (1) first from the Income from the

Receivership Property, and (2) next, by the Plaintiff as a protective advance, but only to the

extent that the Income is insufficient to pay the Receiver’s compensation. The Receiver shall be

permitted to deduct its fees directly from the Receivership Property Income or other proceeds of

the Receivership Property. The Receiver is authorized to issue receivership certificate(s) to




 03643467-1                                       14
secure any protective advances made by the Plaintiff to pay the Receiver’s compensation, but

subject to Approval.

          9.4    Nothing in this Order shall require the Receiver to advance funds other than from

Income without a bond or security for payment satisfactory to the Receiver. The Receiver shall

not advance funds other than from Income without Approval.

          9.5    By the 20th day after the end of each quarter the Receiver shall prepare a

Receiver’s Report (including a detailed accounting report and other appropriate information

relative to the administration of the receivership and as required by law) pertaining to the

operations of the Receivership Property.

          9.6    The Receiver’s Reports shall be filed with the Clerk of the Court and served upon

the parties as provided in Section 9.7.

          9.7    The Receiver shall furnish the Receiver’s Reports to the following by regular First

Class U.S. Mail, postage prepaid:

All other counsel of record.

          9.8    The Receiver shall post a surety bond from an insurance company licensed to do

business in this State in an amount not less than $1,000.00. The cost of the bond is an expense of

the Receivership.

10.       Confidentiality.

          10.1   “Confidential Information” means any non-public information.

          10.2   The parties to this action, their counsel, and all those in active concert or

participation with them, who receive actual notice of this Order, or otherwise, shall keep all


 03643467-1                                        15
Confidential Information provided by the Receiver confidential, and all such persons are

prohibited from disclosing any Confidential Information to anyone other than the parties to this

action and their counsel without specific order of this Court.

11.       Approval.

          11.1   Whenever this Order uses the term “subject to Approval” or “Approval,” the

Approval shall not be deemed given except by (1) a specific “Order of Approval” from this

Court; or (2) the consent of the Plaintiff or its counsel given in writing.

12.       Term and Final Accounting.

          12.1   This Receivership shall continue until further order of the Court.

          12.2   The Receiver can only be removed in the Court’s equitable discretion upon a

motion for cause. If the Receiver is removed, the Court may appoint a successor receiver.

          12.3   Immediately upon termination of the Receivership, the Receiver shall turn over to

the Plaintiff or its designee(s), all of the Receivership Property unless otherwise ordered by the

Court.

          12.4   Neither the termination of the Receivership nor the Receiver’s removal will

discharge the Receiver or the Receiver’s bond.

          12.5   The Receiver shall submit a final accounting (with copies to the recipients of

Receiver’s Reports as identified above) for approval by the Court within thirty (30) days after the

termination of the Receivership or the Receiver’s removal.

          12.6   Only after the Court approves the Receiver’s final accounting may the Receiver

be discharged and the Receiver’s bond will be cancelled.


 03643467-1                                         16
13.       General Provisions.

          13.1   The Receiver is only the receiver of the Receivership Property (as defined above),

and not of any other assets, activities, business, or operations of the Borrower. The Receiver’s

responsibilities, duties, and liabilities are expressly limited to those stated in this Order as the

same are related to the Receivership Property.

          13.2   No person or entity may file suit against the Receiver, its employees, agents, or its

attorneys, or take other action against the Receiver or the Receiver’s bond, without first

obtaining an order of this Court permitting the suit or action upon motion and an evidentiary

hearing; provided, however, that no prior court order is required to file a motion in this action to

enforce the provisions of this Order or any other order of this Court in this action.

          13.3   The Receiver and its employees, agents, and attorneys shall have no personal

liability in connection with any liabilities, obligations, liens, citations, code violations, or

amounts owed to any of the Borrower’s creditors, taxing authorities, or bodies politic because of

its duties as Receiver. Nothing in this Order shall grant any rights to trade creditors or general

unsecured creditors, whose rights shall be solely determined in accordance with Michigan law.

          13.4   The Receiver and the Receivership Property shall not be liable for the payment of

goods or services provided to the Borrower prior to the date of this Order. Any individual or

entity receiving a copy of this Order is hereby enjoined and restrained from discontinuing service

to the Receiver or the Receivership Property based upon non-payment of such goods or services

prior to the date of this Order and from attempting to collect taxes, assessments, and invoices

from the Receiver pre-dating the date of this Order.


 03643467-1                                         17
          13.5   All creditors, claimants, bodies politic, parties in interest, and their respective

attorneys, agents, employees, and all other persons, firms, and corporations, hereby are, jointly

and severally, enjoined and stayed from commencing or continuing any action at law or suit or

proceeding in equity to foreclose any lien or enforce any claim against the Receivership

Property, the books, records, revenues, profits, and related assets associated with the

Receivership Property, or against the Receiver in any Court. These parties are further stayed

from executing or issuing or causing the execution or issuance out of any Court of any writ,

process, summons, attachment, subpoena, replevin, execution or other process for the purpose of

compelling production of, impounding or taking possession of, or interfering with, or enforcing

any claim or lien upon any of the Receivership Property or the books, records, revenues, profits,

and related assets associated with the Receivership Property, or upon the Receiver, and from

doing any act or thing whatsoever to interfere with the Receiver in the discharge of its duties in

this proceeding or within the exclusive jurisdiction of this Court over the Receivership Property

and the books, records, revenues, profits and related assets associated with the Receivership

Property. The Receiver further does not have authority to testify or produce documents or other

things in response to a state or Federal subpoena unless the subpoenaing party first obtains leave

of this Court.

          13.6   The Receiver and its employees, agents, and attorneys shall have no personal

liability and they shall have no claim asserted against them or the Receiver’s bond relating to the

Receiver’s duties under this Order regarding any action taken or not taken by them in good faith.

The Receiver and its employees, agents, and attorneys shall not be liable for any mistake of fact


 03643467-1                                        18
or error of judgment or for any acts or omissions of any kind, unless caused by gross negligence,

gross or willful misconduct, malicious acts, or the failure to comply with this Court’s orders.

The Borrower, through the value of the Receivership Property, shall indemnify, hold harmless,

and defend the Receiver, its employees, agents, and attorneys from and against any and all

liabilities, costs, and expenses including, but not limited to, the cost of any bond required by this

Order and legal and other fees and expenses incurred by them arising from or in any way

connected to the performance of the Receiver’s duties.

          13.7   Nothing in this Order shall be construed such that the Receiver is considered to be

in a fiduciary relationship with the Plaintiff, any of the Defendants, or all of them collectively.

          13.8   The Borrower, its employees, agents, and representatives, and all those in active

participation or concert with them who receive notice of this Order, and all those having claims

against the Receivership Property who receive notice of this Order, are enjoined from, and shall

not:

                 (a)    Commit Waste. Commit or permit any waste on all or any part of the
                        Receivership Property, or suffer or commit or permit any act on all or any
                        part of the Receivership Property in violation of law, or remove, transfer,
                        encumber, or otherwise dispose of any of the Receivership Property.
                 (b)    Collect Income. Demand, collect, receive, discount, or in any other way
                        divert or use any of the Income.
                 (c)    Terminate any Utility Service. Terminate or withhold any electric, gas,
                        water, sewer, telephone, or other utility service supplying the Receivership
                        Property, require any utility deposit, or otherwise interfere with the
                        continued operations of the Receivership Property.
                 (d)    Interfere with the Receiver. Directly or indirectly interfere in any
                        manner with the discharge of the Receiver’s duties under this Order or the
                        Receiver’s possession of and operation, management, marketing, or sale of
                        the Receivership Property.


 03643467-1                                        19
                 (e)     Transfer or Encumber the Receivership Property. Expend, disburse,
                         transfer, assign, sell, convey, devise, pledge, mortgage, create a security
                         interest in, encumber, conceal, or in any manner whatsoever deal in or
                         dispose of the whole or any part of the Receivership Property including,
                         but not limited to, the Income, without prior court order.
                 (f)     Impair the Preservation of the Receivership Property. Do any act that
                         will, or that will tend to, impair, defeat, divert, prevent, or prejudice the
                         preservation of the Receivership Property, including the Income, or the
                         preservation of the Plaintiffs’ interest in the Receivership Property and the
                         Income.
          13.9   The Receiver shall faithfully perform and discharge the Receiver’s duties and

obey the Court’s orders.

          13.10 The Receiver is subject to the personal jurisdiction of the Court.

          13.11 The Receiver and its counsel are permitted to communicate ex parte with the

Court and any magistrate referred to this matter, as well as their staff, on any matters related to

the Receivership and the Receivership Property.

          13.12 This Order and its terms shall be considered compliant with the Local Rules of the

U.S. District Court for the Eastern District of Michigan and this Order shall take precedence in

the event of a conflict between them.

          13.13 The Receiver’s duty to act as Receiver is subject to the Receiver’s written

acceptance and approval of the terms of this Order. Upon acceptance, the Receiver shall be

bound by each and every term contained in this Order and each and every obligation of the

Receiver imposed by this Order.

14.       Amendment of Order.

          14.1   This Order may be amended for cause after a motion or hearing.




 03643467-1                                         20
15.       No Prejudice to Foreclosure or Lien Priority.

          15.1   This Order shall not prejudice the Plaintiff’s foreclosure of any mortgage lien or

security interest, or any action by the Plaintiff under any loan documents, or any of the Plaintiff’s

other claims as set forth in its Complaint or any amendments thereto.

          15.2   Nothing in this Order shall be construed to adjudge or affect the relative lien

priorities of all parties to this action. Any dispute regarding the parties’ relative lien priorities

shall be resolved by further order of the Court.

16.       Final Appealable Order.

          16.1   This is a final appealable order and there is no just cause for delay in its entry.

          ALL OF WHICH IS HEREBY APPROVED AND ORDERED THIS 23rd DAY OF

December, 2019.

                                                          /s/Terrence G. Berg________________
                                                          TERRENCE G. BERG
                                                          UNITED STATES DISTRICT JUDGE


TENDERED BY:


/s/ Zachary D. Prendergast
Zachary D. Prendergast
Attorney for Plaintiff U.S. Bank National
Association, as Trustee for Velocity
Commercial Capital Loan Trust 2018-2




 03643467-1                                          21
HAVE REVIEWED AND HAVE NO
OBJECTION:

/s/ T.N. Ziedas (by ZDP w/ e-mail consent)
T.N. Ziedas
Assistant United States Attorney
Attorney for Defendant United States of
America, Department of the Treasury,
Internal Revenue Service


/s/ Moe Freedman (by ZDP w/ e-mail consent)
Moe Freedman
Attorney for State of Michigan,
Department of the Treasury

ACCEPTED BY:

PRODIGY PROPERTIES

/s/ Jeff Lane
By: Jeff Lane, Manager




 03643467-1                                   22
                                        EXHIBIT A
                                   (LEGAL DESCRIPTION)

Land situated in the City of Dearborn Heights, County of Wayne, State of Michigan, and described
as follows:

Lot 599 and the South 15.00 feet of Lot 600, Valley Park Subdivision No. 2, as recorded in Liber 78,
Page 24 of Plats, Records of Wayne County, Michigan.




 03643467-1                                       23
                 EXHIBIT B
             (OATH OF RECEIVER)




03643467-1            24
                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

U.S. BANK NATIONAL                   :                   CASE NO. 2:19-cv-11553
ASSOCIATION, AS TRUSTEE FOR          :
VELOCITY COMMERCIAL                  :
CAPITAL LOAN TRUST 2018-2,           :                   (Judge Terrence G. Berg)
                                     :
                          Plaintiff, :
                                     :                   (Mag. Mona K. Majzoub)
vs.                                  :
                                     :
THE AGENCY REALTY                    :
EXECUTIVES, LLC, et al.,             :
                                     :
                         Defendants. :


                                       OATH OF RECEIVER

          The undersigned, being first duly sworn upon its oath, hereby states that it will faithfully

and honestly discharge the duties of Receiver in the above-captioned action to the best of its

abilities and will obey the orders of this Court.


                                                         PRODIGY PROPERTIES


                                                         __________________________________
                                                         By: Jeff Lane, Manager
                                                         __________________________________
                                                         Date




 03643467-1                                         25
STATE OF OHIO         )
                      ) SS:
COUNTY OF ___________ )

       Before me, the undersigned, a Notary Public in and for said County and State, personally
appeared Jeff Lane, the Manager of Prodigy Properties, and acknowledged his execution of the
foregoing Oath of Receiver on behalf of Prodigy Properties.

          Signed and sealed this ____ day of ______________, 2019.

                                             __________________________________
                                             Notary Public
My Commission Expires:

                                             Printed
County of Residence:




 03643467-1                                      26
                      EXHIBIT C
             (RECEIVERSHIP FEE SCHEDULE)




03643467-1                27
03643467-1   28
